DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 8/11/2022 is acknowledged.  Claims 1, 6, 7, and 15 have been amended.  Claims 2-5, 14, 20 have been canceled.  Claims 21-24 has been added.  All of the amendment and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the previous rejections are as follow:
The claim objection directed to the claim 10 is withdrawn in view of Applicant’s amendment of the claims.
The claim rejection under 35 USC 112(b) directed to the claim 20 is withdrawn in view of Applicant’s cancellation of the claim.
The prior art rejection under 35 USC 103 directed to the claims 1-20 as being unpatentable over Diehn et al in view of Eltoukhy et al and further in view of Guardant360 NIH Genetic testing Registry is withdrawn in view of Applicant’s amendment of the claims .
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENTS OF THE CLAIMS:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-13, 15-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al {Diehn, used interchangeably herein} (US 20160032396, February 4, 2016, effective filing date March 2014) in view of Eltoukhy et al {Eltoukhy, used interchangeably herein} (WO 2015100427 A1, July 2015, effective filing date December 2013, citation 8 of IDS filed 3/25/2022) and Guardant360 NIH Genetic Testing Registry (GTR) - NCBI, {GTR, used interchangeably herein} (GTR TEST ID GTR000527948.1 https://www.ncbi.nlm.nih.gov/gtr/tests/527948.1/methodology/, Last Updated: 2015-08-28; sections methodology, performance characteristics and Interpretation, pages 1-4) and further in view of Stoughton et al {Stoughton, used interchangeably herein} (US 20080070792, March 2008).
	Regarding claims 1, 15, 21-23, Diehn et al teach a method of preparing and sequencing nucleic acids ([[0398]).  
Diehn teaches method steps comprising providing a sample of nucleic acids from a subject, wherein the sample comprises cfDNA   [0019], [0024], and [0028], [0139], [0398], amplifying the nucleic acids by PCR to produce amplified products, enriching the amplified nucleic acid for a panel of genomic region, wherein the amplified products are further sequenced to determine which of the selected genomic regions are mutated in the individual tumor [0015], [0043]; see also [0054]-[0057], [0278], [0696] – [0700].  
Diehn teaches that [0013] The methods of the invention combine optimized library preparation methods with a multi-phase bioinformatics approach to design a “selector” population of DNA oligonucleotides, which correspond to recurrently mutated regions in the cancer of interest. The selector population of DNA oligonucleotides, which may be referred to as a selector set, comprises probes for a plurality of genomic regions, and is designed such that at least one mutation within the plurality of genomic regions is present in a majority of all subjects with the specific cancer; and in preferred embodiments multiple mutations are present in a majority of all subjects with the specific cancer. See also paragraphs [0015] to [0112] which further discuss embodiments related to the claim 22.
Diehn teaches at paragraphs [0400] – [0401], The method may further comprise attaching adaptors to one or more ends of the cfDNA. The adaptor may comprise a plurality of oligonucleotides. The adaptor may comprise one or more deoxyribonucleotides. The adaptor may comprise ribonucleotides. The adaptor may be single-stranded. The adaptor may be double-stranded. The adaptor may comprise double-stranded and single-stranded portions. For example, the adaptor may be a Y-shaped adaptor. The adaptor may be a linear adaptor. The adaptor may be a circular adaptor. The adaptor may comprise a molecular barcode, sample index, primer sequence, linker sequence or a combination thereof. The molecular barcode may be adjacent to the sample index. The molecular barcode may be adjacent to the primer sequence. The sample index may be adjacent to the primer sequence. A linker sequence may connect the molecular barcode to the sample index. A linker sequence may connect the molecular barcode to the primer sequence. A linker sequence may connect the sample index to the primer sequence.  [0401] The adaptor may comprise a molecular barcode. The molecular barcode may comprise a random sequence. The molecular barcode may comprise a predetermined sequence. Two or more adaptors may comprise two or more different molecular barcodes. The molecular barcodes may be optimized to minimize dimerization. The molecular barcodes may be optimized to enable identification even with amplification or sequencing errors. 
Diehn et al teach production of “selector set” which is  equivalent to Applicant gene panel ([see [0484].  Diehn et al at paragraphs [0498] –[0502] teach characterization of the “selector set” (Applicant’s gene pane) and expressly states that a selector set may be a bioinformatics construct comprising the sequence information for regions of the genome (e.g., genomic regions) associated with in or more cancers of interest.  
Diehn in para [0502], [0513] and [5[13] teach that the selector sequences may be determined n a molecule-by-molecule basis or by a base-by-base basis.  At paragraph at [0278], Diehn et al  genomic regions comprising one or more mutations based on the genotype of the tumor may comprise determining a consensus sequence for the genomic region comprising the one or more mutations. Determining the consensus sequence may be based on the adaptors. Determining the consensus sequence may be based on the molecular barcode portion of the adaptor. Determining the consensus sequence may comprise analyzing sequence reads pertaining to a molecular barcode. Determining the consensus sequence may comprise determining a percentage of sequence reads with identical sequences based on the molecular barcode. Identifying genomic regions comprising one or more mutations may comprise producing a list of genomic regions based on a percentage of the consensus sequence. Producing the list of genomic regions may comprise selecting genomic regions with at least 80%, 82%, 85%, 87%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100% consensus based on the molecular barcode. For example, sequence information may be arranged into molecular barcode families (e.g., sequences with identical molecular barcodes are grouped together). Analysis of a molecular barcode family may reveal two different sequences. 1000 sequence reads may be associated with a first sequence and 10 sequence reads may be associated with a second sequence. The dominant sequence (e.g., the first sequence) may have a consensus of 99% (e.g., (1000 divided by 1010) times 100%). The list of genomic regions may comprise the dominant sequence of the genomic region. The list of genomic regions may comprise genomic regions with 90% consensus based on the molecular barcode. The list of genomic regions may comprise genomic regions with 95% consensus based on the molecular barcode. The list of genomic regions may comprise genomic regions with 98% consensus based on the molecular barcode. The list of genomic regions may comprise genomic regions with 100% sequence consensus based on the molecular barcode. Identifying genomic regions comprising one or more mutations based on the genotype of the tumor may comprise producing a list of genomic regions ranked by a percentage of their sequence consensus. 

	While Diehn et al. teach detecting tumor markers and genetic variation, wherein the detection of the tumor marker(s) or genetic variant(s) indicates the presence of cancer, Deihn does not expressly teach enriching amplified nucleic acids for a panel of genomic regions, wherein the panel comprises one or more loci from each of AKT1, ALK, APC, ATM, BRAF, CTNNB1, EGFR, ERBB2, ESR1, FGFR2, GATA3, GNAS, IDH1, IDH2, KIT, KRAS, MET, NRAS, PDGFRA, PIK3CA, PTEN, RB1, SMAD4, STK11, and TP53.
	Diehn likewise does not teach wherein in the method, sequencing is performed at a sequence read depth of at least 50,000 sequence reads per base. However, Diehn recognizes the suitability of next generation sequencing systems [0495] which are inherently known to offer high-throughput results.

	Eltoukhy provides a detection and quantification method and system for detecting genetic variants.   
Eltoukhy teaches the method comprising the steps of generating sequencing data aligned with a reference genome, filtered and mapped, partitioned into windows of sequences, coverage reads counted for each window, coverage reads normalized using a stochastic or statistical modeling algorithm; and an output file generated reflecting the copy number or mutation states at various positions in the genome (para. [0189] – [0192].  
Eltoukhy teach that the method uses a panel of genes which comprises exons of one or more genes.   The panel can comprise of introns of one or more genes.  Eltoukhy teaches that the panel can comprises at least 50,000 bases or at least 100000 bases or more (about 1000-125000 or more bases recited) ([00193], [00202] – [00203]). 
Eltoukhy teaches that the method can be used to detect a disease, i.e., cancer wherein the nucleic acid is collected from blood and wherein the sample can be a cell-free nucleic acid sample [00225], enriching the sample by amplification the genes within a desired panel of genes and generating a plurality of sequence reads ([00229] –[00230]; see also [0243] – [0244] and [00263] – [00276] which teaches computer processing systems for analysis of sequencing data; see also Examples 1-5).  
Eltoukhy teaches adapter-ligation of polynucleotides to differentiate polynucleotides in a biological sample ([0084] –[0086], [00124] – [0130], see also pages 31-39).
Eltoukhy teaches base calling as a means of analyzing sequence reads ([0232] and calculation of positive predictive values [00247]-[00248].  
 Eltoukhy teaches that the method therein can achieve high levels of agreement, e.g., sensitivity and specificity, leading to high positive predictive valves [0249].   Eltoukhy teaches that the method may allow detection or more accurately characterization of diseases and/or disorders with DNA sequence information [0002].
Ektoukhy teaches at para. [00158] the sequencing method can be massively parallel sequencing, that is, simultaneously (or in rapid succession) sequencing any of at least 100, 1000, 10,000, 100,000, 1 million, 10 million, 100 million, or 1 billion polynucleotide molecules.
Sequencing methods may include, but are not limited to: high-throughput sequencing, pyrosequencing, sequencing-by-synthesis, single-molecule sequencing, nanopore sequencing, semiconductor sequencing, sequencing-by-ligation, sequencing-by-hybridization, R A-Seq (Illumina), Digital Gene Expression (Helicos), next generation sequencing, Single Molecule Sequencing by Synthesis (SMSS)(Helicos), massively-parallel sequencing, Clonal Single Molecule Array (Solexa), shotgun sequencing, Maxam-Gilbert or Sanger sequencing, primer walking, sequencing using PacBio, SOLiD, Ion Torrent, or Nanopore platforms and any other sequencing methods known in the art.
	Like Eltoukhy, Guardant360 NIH Genetic Testing Registry (GTR) – NCBI teaches a test to detect single nucleotide variants.  
GTR teaches that the method detects single nucleotide variants via complete exon sequencing in a targeted panel for 68 genes, and includes selected copy number amplifications, fusion/rearrangements, and indels, for specific set of genes. All four types of genomic alternations are reported in a single test.  Guardant360 teaches the complete exon and partial intronic regions of the following genes are sequenced: APC; AR; ARID1A; BRAF; BRCA1; BRCA2; CCND1; CCND2; CCNE1; CDK4; CDK6; CDKN2A; CDKN2B; EGFR; ERBB2; FGFR1; FGFR2; HRAS; KIT; KRAS; MET; MYC; NF1; NRAS; PDGFRA; PIK3CA; PTEN; RAF1; RB1; TP53. Critical exons of the other 39 genes in the 68 gene panel are sequenced (page “Methodology”).  
Guardant360 teach that minimum detectable mutant allele (limit of detection) is dependent on the patient's sample cell-free DNA concentration, which can vary from less than 10 to over 1000 genomic equivalents per mL of peripheral blood. Certain sample characteristics may interfere with the accurate determination of copy number variants. The Guardant360 test is not validated for the detection of other types of genomic alterations (for example, complex rearrangements, gene deletions, frameshifts, splice variants or other indels). Certain sample or variant characteristics may result in reduced analytic sensitivity, such as low sample quality or improper collection (see page “Performance characteristics”).

	Diehn et al in view of Eltoukhy and GTR do not expressly teach wherein in the method, sequencing is performed at a sequence read depth of at least 50,000 sequence reads per base.
	However, sequence read depth of at least 50,000 sequence reads per base is known in the prior art as it is known to be associated with next generation sequencing platforms as taught by e.g., Diehn and Eltoukhy.

	In a general teaching, Stoughton teaches detection of single nucleotide polymorphisms (SNP) using seqeuncing methods that may include high throughput sequencing systems  the which may be capable of generating at least 1,000, 5,000, 10,000, 20,000, 30,000, 40,000, 50,000, 100,000 or 500,000 sequence reads per hour, with at least 50, 60, 70, 80, 90, 100, 120 or 150 bases per read [0098].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have incorporate the genetic variant detection testing of Eltourkhyand Guardant360 NIH GTR into the detection method of Diehn to encompass generating sequencing gene panels to detect single nucleotide variants via complete exon sequencing using specific targeted gene regions for the obvious benefit of increasing sensitivity, specificity, and accuracy of characterizing disease/disorder with lower false positive results as suggested by Eltourkhy et al and Diehn. 
	 The ordinary artisan would have been further motivated at the time of the effective filing date of the claimed invention to sequence sample using high throughput sequencing systems  as taught by Diehn in view of Eltorkhy and GTR and further in view of Stoughton et al to perform sequence read depth of at least 50000 sequence reads  or higher because the art as taught by Stoughton recognizes the capabilities of next generation system capable of performing sequence read depth in those high ranges.  Likewise, the ordinary artisan would have been motivated to further do so for the obvious benefit of high-throughput results, higher scalability and speed as recognized by the combination of the cited prior art and inherently known in the technological field. 
	Regarding claim 4-5, Deihn et al teach the use of molecular barcode that tag individual cfDNA molecule derived from the subject ([0055], [0121], [0125], [0153], [0157],  [0174], [0187], [0191], [0208], [0331] and [0365].
	Regarding 6, Deihn et al teach wherein the molecular barcodes comprises predetermined sequencers ([0170]).
	Regarding claim 7-8,   Deihn et al teach wherein the cancer is breast cancer, lung cancer, colorectal cancer, prostate cancer, ovarian cancer non-small cell lung cancer, lymphoma or leukemia ([0088], [0103] and [0117]).
	Regarding 9, Deihn et al teach wherein the cfDNA molecules are derived from blood, plasma or serum (Abstract, [0046], [0259], [0702]).
	Regarding clam 10, Deihn et al teach wherein subject has previously received treatment for a cancer ([0028], [0774], [0783], [0795].  
	Regarding claim 11, Deihn et al teach wherein the subject has received surgical treatment, radiation treatment, chemotherapy, targeted cancer therapeutics or a cancer immunotherapy [0798]-[0801]. 
	Regarding claim 12, Deihn et al teach wherein the enriching is performed by sequence capture using oligonucleotide probes that hybridize to the sequences in the panel of genomic regions ([0149], [0360], [0400], [0925], [0938]).
	Regarding claim 13, Deihn et al teach wherein the oligonucleotide probes are 60 to 120 bases long [0266]).  
	Regarding claim 16, Deihn et al teach further comprising comparing sequence information from the cfDNA molecules to sequence information obtained from a cohort of healthy individuals, a cohort of cancer patients, or germline DNA from the subject. [0443], [0445], [0795].
	Regarding claim 17, Deihn et al teach wherein the panel comprises at least one exon from each of the genes [0038], [0071], [0085], [0219] – [0220].  
	Regarding claim 18, Deihn et al teach wherein multiple samples comprising cfDNA are collected from the subject over a plurality of time points and enriched and sequenced [0056], [0139].   
	Regarding claim 19, Deihn et al teach wherein the sample comprises 10 nanograms (ng) of cfDNA molecules [0735].  
 
Conclusion	
5.	Claims 1, 6-13, 15-19, 21-23 are rejected.  The claim 24 has not been rejected but is objected because it depends from the rejected claim 1.   The combination of the cited prior art do not teach the combination of method steps wherein the sequencing is performed within a read budget that allocates a pre-determined total number of base reads, wherein the enriched set of amplified nucleic acids comprises no more than a predetermined amount of DNA as recited in the claim 24.  
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637